Title: To Alexander Hamilton from Uriah Tracy, 18 May 1799
From: Tracy, Uriah
To: Hamilton, Alexander


          
            Sir—
            Litchfield 18th. May 1799
          
          The recruiting Officers in this State wish exceedingly that the clothing & arms for the Soldiers they inlist may be sent to the several places of inlistmt.
          After having seen & conversed with Col. Taylor & the Field Officers on the subject—I venture to request you will permit them to be gratified. I am confident the service will receive much benefit from it. The clothing & arms will be safe—& they will recruit more speedily & procure better men. The rations can be delivered at all or nearly all the places of inlistmt. as cheap or cheaper than at New Haven. and the — encouragemt. to procure good men if they can keep them with them, will be great. besides I find the men who would otherwise inlist are detered, from an idea that they are to be sent off—not to serve under Officers with whom they are acquainted. Col. Taylor informs he has written to you on the subject—requesting the same thing—He probably has been more particular than I have; but I earnestly wish—you could agree to let them fill or nearly fill their respective Companies, before they March to N. Haven—I am Sir—with respect yr. humble Servt.
          
            Uriah Tracy
          
          Genl. Hamilton.
        